                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

WILLIE WEST, JR.,

               Movant,

v.                                  Civil No. 2:16-cv-05666
                                    Criminal No. 2:07-cr-00052

UNITED STATES OF AMERICA,

               Respondent.


                    MEMORANDUM OPINION AND ORDER


          Pending is the movant’s Emergency Motion to Correct

Sentence Under 28 U.S.C. § 2255, filed on June 23, 2016, by his

counsel, then-Federal Public Defender Christian M. Capece.


          This action was previously referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge, for submission

to the court of his Proposed Findings and Recommendation

(“PF&R”) for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

On July 31, 2019, the magistrate judge entered his PF&R

recommending that the motion be denied, and that the civil

action be dismissed from the court’s docket.   The movant filed

objections on August 14, 2019, to which the United States did

not reply.
          Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”   Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).


                           I.   Background


          On June 19, 2007, the movant pled guilty in the above-

cited criminal action to one count of witness tampering, in

violation of 18 U.S.C. § 1512(a)(1)(C), and one count of

knowingly using, carrying, and discharging a firearm during and

in relation to a crime of violence, in violation of 18 U.S.C. §

924(c)(1)(A)(iii).


          The movant was sentenced to fifteen years imprisonment

followed by a three-year term of supervised release on the

witness tampering count, and a consecutive term of ten years

imprisonment followed by a five-year term of supervised release

on the second count.   He was also ordered to pay restitution in

the amount of $5,106.49 and a $200 special assessment.   He did

not appeal his conviction or sentence.




                                 2
          In United States v. Johnson, 135 S. Ct. 2551 (2015) 1,

the Supreme Court found the residual clause of the definition of

“crime of violence” found in the Armed Career Criminal Act, 18

U.S.C. § 924(e)(2)(B), to be unconstitutionally vague.   The

movant thereafter filed the instant motion, arguing that Johnson

also renders the similar definition of “crime of violence” found

in 18 U.S.C. § 924(c)(3)(B) -- which applies to 18 U.S.C. §

924(c)(1)(a)(iii) -- unconstitutionally vague and that witness

tampering therefore no longer constitutes a crime of violence

under that statute.


          Since then, the law on the issue has expanded.   In

2018, the Supreme Court decided Sessions v. Dimaya, 138 S. Ct.

1204 (2018), which expanded Johnson to find that the residual

clause in the “crime of violence” definition of 18 U.S.C. §

16(b) is also unconstitutionally vague.   Then, in 2019, the

findings of Johnson and Dimaya were expanded further when the

Supreme Court decided United States v. Davis, 139 S. Ct. 2319,

which held that the residual clause of the “crime of violence”

definition found in 18 U.S.C. § 924(c)(3)(B) is also

unconstitutionally vague.




1 In Welch v. United States, 136 S. Ct. 1257 (2016), the Supreme
Court held that Johnson constitutes a new substantive rule of
constitutional law that applies retroactively to cases on
collateral review.
                                3
          Without the residual clause, a crime only constitutes

a crime of violence if it meets the requirements of 18 U.S.C. §

924(c)(3)(A), the “elements clause,” which requires the crime to

be a felony that “has as an element the use, attempted use, or

threatened use of physical force against the person or property

of another[.]”   To determine whether a crime qualifies under the

elements clause, “courts use . . . the ‘categorical’ approach.

They look to whether the statutory elements of the offense

necessarily require the use, attempted use, or threatened use of

physical force.”   Simms, 914 F.3d at 233.   Courts “consider only

the crime as defined, not the particular facts in the case.”

Id.


          Accordingly, the question here is whether witness

tampering under 18 U.S.C. § 1512(a)(1)(C) has as an element the

use, attempted use, or threatened use of physical force.    The

text of that statute makes it a crime to “kill[] or attempt[] to

kill another person, with intent to . . . prevent the

communication by any person to a law enforcement officer or

judge of the United States of information relating to the

commission or possible commission of a Federal offense or a

violation of conditions of probation, parole, or release pending

judicial proceedings[.]”   18 U.S.C. § 1512(a)(1)(C).




                                 4
           The magistrate judge, in thoroughly considering the

issue, applied the appropriate caselaw and aptly determined that

killing or attempted killing necessarily requires the use of

physical force and that 18 U.S.C. § 1512(a)(1)(C) has as an

element the use, attempted use, or threatened use of physical

force, and is therefore a crime of violence.


                           II.   Objections


           The movant raises five objections to the PF&R.   First,

the movant objects that: “the record does not establish that

West’s original conviction arose under the force clause.”    Obj.

at 1.   The defendant does not elaborate on this objection, but

the court assumes the defendant is taking objection to the fact

that it is unknown whether the trial judge relied on the

residual clause or the force clause when determining whether the

defendant had committed a crime of violence.    Such objection is

unfounded.    If the underlying conviction satisfies the force

clause, as the magistrate judge found it did, then it is an

underlying § 924(c)(3)(A) predicate and the residual clause is

irrelevant.    See United States v. Winston, 850 F.3d 677, 680

(4th Cir. 2017) (“even though the residual clause is void, the

force clause and the enumerated crimes clause remain[] valid as

defining the scope of a predicate violent felony.” (citing

Johnson, 135 S. Ct. at 2563)).    This objection is overruled.



                                   5
          Second, the movant objects on that ground that “the

U.S. Magistrate Judge has acknowledged that there is no

controlling case stating that witness tampering is a crime of

violence under § 924(c)(3)(A).”   Obj. at 1.   There being no such

precedence, however, does not constrain the magistrate judge

from conducting his own thoughtful analysis.   Moreover, such

objection is now moot insofar as the Fourth Circuit published an

opinion the same day the magistrate judge entered his PF&R,

which found that federal witness tampering by murder under 18

U.S.C. § 1512(a)(1)(C) is categorically a crime of violence.

See United States v. Mathis, 932 F.3d 242, 265 (4th Cir. 2019).

In Mathis, the Fourth Circuit stated:


     we conclude that the crime of first-degree murder
     under Virginia law qualifies categorically as a crime
     of violence under the force clause, and we affirm the
     capital defendants' Section 924(c) convictions that
     are based on the commission of this Virginia offense.

     Likewise, because federal witness tampering by murder
     also requires the unlawful killing of another, which
     may be accomplished by force exerted either directly
     or indirectly, we find no merit in the capital
     defendants' challenge to their federal witness
     tampering convictions under 18 U.S.C. § 1512(a)(1)(C).
     Accordingly, we affirm the Section 924(c) convictions
     predicated on the capital defendants' convictions for
     federal witness tampering by murder, in violation of
     Section 1512(a)(1)(C).


Id., at 265 (internal citation and footnote omitted). This

objection is overruled.




                                  6
          Third, the movant objects to the magistrate judge’s

reasoning for finding witness tampering under § 1512(a)(1)(C) to

be a crime of violence, specifically taking issue with “the

premise that ‘causing bodily injury must necessarily result from

the application of physical force[.]’”   Obj. at 1.   However, as

just stated, the Fourth Circuit has held that witness tampering

under § 1512(a)(1)(C) is categorically a crime of violence, and

the court is bound by that decision.


          Fourth, the movant objects to the court finding that

the witness tampering statute is divisible.   However, the Fourth

Circuit rejected this argument as well in Mathis: “Because this

offense can be committed in various ways, the statute is

divisible.   However, we need not apply the modified categorical

approach here, because the parties agree and the record

establishes that the capital defendants were convicted of

witness tampering by means of murder under Section

1512(a)(1)(C).” 932 F.3d at 265 n. 12.   This objection is

overruled.


          Fifth, the movant objects to the magistrate judge’s

interpretation of United States v. Castelman, 572 U.S. 157

(2014), see PF&R at 8 n. 4, and his reliance thereon in

determining that the movant’s witness tampering conviction is a

crime of violence.   Again, the court rejects this argument based



                                 7
on the binding precedent of the Fourth Circuit in Mathis which

states that witness tampering under § 1512(a)(1)(C) is a crime

of violence.


                              III. Conclusion


           The court, accordingly, ORDERS as follows:


  1. That the movant’s objections to the PF&R be, and they

     hereby are, overruled;


  2. That the magistrate judge’s Proposed Findings and

     Recommendation be, and hereby are, adopted and incorporated

     in full;


  3. That movant’s motion to vacate, set aside, or correct

     sentence under 28 U.S.C. § 2255 be, and hereby is, denied;

     and


  4. This case be, and hereby is, dismissed from the docket of

     the court.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                     Enter:   August 29, 2019




                                 8
